Citation Nr: 1010470	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-06 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for gynecological 
disability, to include as manifested by ovarian cysts or 
residuals of ovarian cysts.

4.  Entitlement to service connection for gynecological 
disability, to include residuals of or as manifested by 
results of cervical biopsy/CIN I/CIN II.

5.  Entitlement to service connection for right shoulder 
disability.

6.  Entitlement to service connection for left shoulder 
disability.

7.  Entitlement to service connection for right leg numbness.

8.  Entitlement to service connection for left leg numbness.

9.  Entitlement to service connection for right foot 
numbness.

10.  Entitlement to service connection for left foot 
numbness.

11.  Entitlement to service connection for right upper 
extremity disability diagnosed during active service as 
carpal tunnel syndrome (claimed as right hand numbness).

12.  Entitlement to service connection for disability 
diagnosed during active service as left upper extremity 
carpal tunnel syndrome (claimed as left hand numbness).


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
February 1981 and from March 1987 to January 2003.   She has 
indicated she had additional periods of reserve duty.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction of the 
claims on appeal has since been transferred to the RO in 
Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the twelve claims on appeal, the claims file 
contains service treatment records for the Veteran's 20-plus 
years of active duty ending in January 2003.  However, no 
records of post-service treatment or examination have been 
received, aside from one incidentally related report of an 
August 2009 VA examination conducted for the purpose of 
evaluating the severity of her service-connected degenerative 
disc disease of the lumbar spine.  

The Veteran has pointed to specific dates and instances of 
treatment in her service treatment records to support her 
claims (see application received in June 2005).  Further, she 
has asserted continuity of symptomatology from service 
forward, and described receiving in-service and post-service 
private treatment relevant to the claims on appeal.  

In the Veteran's January 2007 notice of disagreement, she 
indicated she had seen a private nutritionalist, massage 
therapist and chiropractor consistently from 1991 forward.  
This treatment would have begun four years into her second 
period of active service, which was of a total duration of 
over 15 years.  She indicated she received such treatment 
during service and after service to maintain her health.  She 
identified this treatment as relevant to the claims on 
appeal, specifically asserting that the treatments minimized 
arthritis of the hands, shoulder pain, foot pain, leg and 
foot numbness, and carpal tunnel syndrome.  She indicated in 
January 2007 that she was in the process of a move and that 
the relevant records of treatment she had in her possession 
were at that time being moved with her household goods.  
These records of private treatment from 1991 forward may 
contain highly relevant evidence of chronic disability or 
continuity of symptomatology from active service forward.

Additionally, in her January 2007 notice of disagreement the 
Veteran wrote that she had been diagnosed in October 2005 
with ovarian cysts and had undergone several surgeries and 
laser treatment for dysplasia, CIN I and CIN II beginning in 
1991 and continuing through 2003 when she retired from 
military service.

In a February 2008 VA Form 9 the Veteran indicated she had 
recently had an MRI of both knees and X-rays that confirmed 
damage to both menisci, which she asserted was possibly 
related to the pain she had experienced for years.  

The August 2009 report of VA examination of the lumbar spine 
incidentally describes residual scars of knee surgeries, 
including knee surgery in 2008, and positive straight leg 
raise testing on the left and right and radiation of pain 
into both legs upon physical examination of her low back.

The Veteran should be requested to identify as specifically 
as possible the places and dates of private treatment 
described above, and to submit any relevant records of 
treatment in her possession.  The RO should provide 
reasonable assistance in seeking to obtain the identified 
private records of treatment.  See 38 U.S.C.A. § 5103A(a)-
(c). 

Also, the Veteran has contended that there are relevant 
records of reserve duty treatment or examination, and that 
significant injuries took place during periods of reserve 
duty.  This includes a specific contention that she injured 
her left and right knees when she fell down the stairs during 
a Navy Reserve drill weekend (presumably a period of inactive 
duty training).  (See notice of disagreement received in 
January 2007.)  Without specific dates or time frames during 
which such claimed injuries occurred, the Board cannot ensure 
that the relevant records of treatment or examination have 
been sought from the service department.  The Veteran should 
therefore be requested to provide as specific as possible 
dates of time frames of reserve duty during which relevant 
incidents, injuries, examinations, or treatment occurred; and 
the RO should then contact all necessary sources to obtain 
the identified service department records.  See 38 U.S.C.A. 
§ 5103A(a)-(c). 

Because the above-referenced relevant in-service and post-
service records of treatment are not associated with the 
claims files, the Board cannot at this time determine for 
which claims on appeal a VA examination and opinion is 
warranted.  However, after receipt of all relevant medical 
evidence the RO/AMC should schedule a VA examination for each 
claimed disability for which the evidence of record, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006). 

Additionally, the Board notes that the Veteran's appeal 
involves twelve issues, including some relatively complex 
medical matters.  In the interest of a fair and efficient 
resolution of the Veteran's appeal, she should be advised 
that she may wish to avail herself of the right to 
representation by a Veterans Service Organization or other 
authorized representative in pursuing her claims for VA 
disability compensation.

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran by letter that, in 
the interest of a fair and efficient 
resolution of the matters on appeal, she 
may wish to avail herself of her right to 
representation by a Veterans Service 
Organization or other authorized 
representative in pursuing her complex 
appeal for VA disability compensation 
benefits.

2.  Request the Veteran to provide as 
specific as possible dates, types, of time 
frames of reserve duty during which 
relevant incidents, injuries, 
examinations, or treatment occurred.  

This should include the date or time 
frames during which she fell down the 
stairs and injured her knees during a Navy 
Reserve weekend drill.  (See notice of 
disagreement received in January 2007.)  

The Veteran should further indicate what 
her possible or alternative first, middle 
and last names recognized by the service 
department were at the time of the 
relevant identified periods of reserve 
duty.

If the identified records are not 
associated with the claims file, the RO 
should contact all necessary sources to 
obtain the identified records.

The Veteran should additionally be advised 
that if she has any of the identified 
records of reserve duty treatment, 
examination, or injury, in her possession, 
she should make copies of the records and 
submit those copies to the RO/AMC.

3.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers, other than treatment received 
from the service department during periods 
of active service, who have treated the 
disabilities for which she seeks service 
connection on appeal (i.e., gynecological 
disability, and disability of the knees, 
shoulders, upper extremities, legs and feet) 
during the period from February 1977 to the 
present.  

After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records 
from each health care provider the Veteran 
identifies.  

The Veteran should also be advised that with 
respect to private medical evidence she 
should submit any relevant records of such 
treatment already in her possession, as 
described in her January 2007 notice of 
disagreement, to the RO/AMC, and that she 
may obtain records of private treatment on 
her own and submit them to the RO.

4.  After receipt of all relevant medical 
evidence, schedule a VA examination for each 
claimed disability for which the evidence of 
record, taking into consideration all 
information and lay or medical evidence 
(including statements of the Veteran) 
contains competent evidence that the Veteran 
has a current disability, or persistent or 
recurring symptoms of disability; and 
indicates that the disability or symptoms 
may be associated with the Veteran's active 
service; but does not contain sufficient 
medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4).  

The RO/AMC is reminded that the requirement 
under the applicable laws and regulations 
for warranting a VA examination, that the 
evidence "indicates" that the Veteran's 
disability "may" be associated with the 
Veteran's service, is a low threshold.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

For each examination the examiner should be 
referred to the specific relevant service 
treatment records identified in the 
Veteran's June 2005 application for 
benefits.

5.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and her representative, if any, 
should be provided a supplemental statement 
of the case and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.
  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

